Honorable L. J. Lacina, Jr. Washington County Attorney Courthouse Brenham, Texas 77833
Re: Authority of junior college to lease its football stadium to an independent school district
Dear Mr. Lacina:
You have asked whether Blinn College, a public junior college operated by the Washington County Junior College District, may lease its football stadium to the Brenham Independent School District. Your specific questions are as follows:
  (1) Is the leasing by Blinn College of its football stadium to the Brenham Independent School District for football games a junior college purpose within the meaning of 130.124 of the Texas Education Code?
  (2) Does section 130.124 of the Texas Education Code prohibit Blinn College from continuing its commitments under existing contracts and/or policies for the use of its facilities for University Interscholastic League events and programs, and for the Brenham Independent School District track programs?
Section 130.124 of the Education Code provides:
  (a) A junior college district facility constructed with student fees may be used only for junior college purposes. (Emphasis added).
The attorney for Blinn College has informed us that "a majority, if not all, of the money used to construct Spencer Field," the college's football stadium, "was student fees." Thus, Spencer Field may be leased to the Brenham Independent School District only if such an arrangement serves a "junior college purpose."
The legislature has declared junior colleges to be "comprehensive community colleges." Educ. Code § 130.005. Section 130.003(e) of the Education Code states that
  [t]he purpose of each public community college shall be to provide:
    (1) technical programs up to two years in length leading to associate degrees or certificates;
    (2) vocational programs leading directly to employment in semi-skilled and skilled occupations;
(3) freshman and sophomore courses in arts and sciences;
    (4) continuing adult education programs for occupational or cultural upgrading;
    (5) compensatory education programs designed to fulfill the commitment of an admissions policy allowing the enrollment of disadvantaged students;
    (6) a continuing program of counseling and guidance designed to assist students in achieving their individual educational goals; and
    (7) such other purposes as may be prescribed by the Coordinating Board, Texas College and University System, or local governing boards, in the best interest of post-secondary education in Texas. (Emphasis added).
The lease of Spencer Field to the school district clearly does not further any of the first six purposes listed in subsection (e). Thus, the question is whether said lease is authorized by subsection 130.003(e)(7).
On January 27, 1984, the board of trustees of the Washington County Junior College District unanimously adopted the following resolution which reads, in pertinent part:
Be it Resolved as follows, to-wit:
    That the use and/or leasing by The Junior College District of Washington County (Blinn College) of its facilities for UIL events and programs and for the conducting of the Brenham Independent School District track program by the Brenham Independent School District is a Junior College purpose within the meaning of Section 130.003(e)(7) of the Texas Education Code and is in the best interest of The Junior College District of Washington County (Blinn College).
That in the event that the Board of Trustees of The Junior College District of Washington County (Blinn College) would be requested by the Brenham Independent School District to lease its football stadium to the District for its home football games, and if the Board of Trustees should decide to lease the same to the District, either on a long term or temporary basis, said leasing as herein set out is a Junior College purpose within the meaning of Section 130.003(e)(7) of the Texas Education Code and is in the best interest of The Junior College District of Washington County (Blinn College).
Thus, the board of trustees has prescribed that the leasing of Spencer Field to the Brenham Independent School District constitutes a "junior college purpose" under section130.003(e)(7) of the Education Code. In addition, there is clearly a close relationship between Blinn College and the Brenham Independent School District that supports the board's finding. We conclude that Blinn College is authorized under section 130.024 of the Education Code to lease its stadium to the school district.
 SUMMARY
Since the Board of Trustees of the Washington County Junior College District has declared the leasing of the Blinn College Football stadium to the Brenham Independent School District to be a "junior college purpose" under section 130.003(e)(7) of the Education Code, Blinn College may lease its stadium to the district under section 130.024 of the Education Code.
Very truly yours,
  Jim Mattox Attorney General of Texas
  Tom Green First Assistant Attorney General
  David R. Richards Executive Assistant Attorney General
  Prepared by Rick Gilpin Assistant Attorney General